
	
		III
		112th CONGRESS
		1st Session
		S. RES. 313
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2011
			Ms. Cantwell (for
			 herself and Mrs. Murray) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Washington
		  on its sesquicentennial and recognizing the contributions of the University of
		  Washington to the State of Washington and the United States.
	
	
		Whereas the University of Washington was founded on
			 November 4, 1861, making it the oldest public university on the west coast of
			 the United States;
		Whereas the University of Washington has since grown into
			 an internationally acclaimed research university, spanning 3 campuses in the
			 greater Puget Sound area and enrolling nearly 50,000 students, including
			 international students from 18 countries;
		Whereas the faculty of the University of Washington has
			 been repeatedly recognized for excellence, including through the awarding of 4
			 Nobel Prizes and 15 Genius Grants by the MacArthur Foundation,
			 among other awards;
		Whereas research at the University of Washington has
			 played a critical role in supporting the advancement of knowledge and industry
			 in the State of Washington and the rest of the country;
		Whereas the University of Washington serves as a cultural
			 hub for the Seattle community through world-class venues such as the Henry Art
			 Gallery and Meany Hall for the Performing Arts;
		Whereas the University of Washington is home to the Daniel
			 J. Evans School of Public Affairs, the oldest institution dedicated to public
			 policy at a public institution of higher education;
		Whereas, for more than 100 years, the University of
			 Washington’s Henry M. Jackson School of International Studies has been at the
			 forefront of international education and research, with a particular
			 educational emphasis on the relations of the United States to the Asia-Pacific
			 Region;
		Whereas the University of Washington Medical School and
			 its associated hospitals have been recognized as some of the finest medical
			 facilities in the world, home to the inventors of the first long-term procedure
			 for kidney dialysis and the world’s first multidisciplinary pain care center,
			 as well as helping train physicians throughout the western United States
			 through partnerships with medical schools in Wyoming, Alaska, Montana, and
			 Idaho; and
		Whereas November 4, 2011, is the 150th anniversary of the
			 founding of the University of Washington: Now therefore, be it
		
	
		That the Senate—
			(1)honors the
			 University of Washington on its sesquicentennial;
			(2)recognizes the
			 contributions of the University of Washington to the State of Washington and
			 the United States;
			(3)salutes the
			 University of Washington's distinguished legacy of academic excellence,
			 path-breaking research, and partnership with its community; and
			(4)extends its
			 congratulations to the students, faculty, staff, and alumni of the University
			 of Washington.
			
